DETAILED ACTION
This Final Office Action is responsive to Applicant’s Amendment filed on 3 Mar 2021 in which claims 1, 6, 11, and 16 were amended.
Claims 1 – 20 are currently pending and under examination, of which claims 1, 6, 11, and 16 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in view of the prior art rejection dated 03/03/2021 have been fully considered, but they are not deemed persuasive.
Applicant argues that [P.3 ¶2] “Gong fails to disclose, teach, or suggest ‘injecting an anomaly into the encrypted data traffic where the first categorization identification is not within a precision threshold, wherein the precision threshold is a measurement of differences from training data and an external input’”. However, the examiner respectfully disagrees. 
Gong teaches watermarking for covert communication timing and training based on distance/difference. External input merely describes the communication packet, i.e., [P.1 ¶1] “packet externals in an intercepted flow (Figure 1.1(a))”. Such a packet may be utilized as a test sample, [P.17 ¶4] “test sample”. The technique as a whole is readily gleaned from illustrations [P.4] Fig 1.3 and [P.61] Fig 6.5 where “a watermark bit flips if the IPD jitter is larger than ∆/4”. Functionality is replete with distance measure such as [P.17 ¶4] “Based on the distances with the training data set, the attacker will know if a test sample indicates that the user browsed the website of interest”, [P.23], or [P.70] Table 6.3. The covert timing is suggested by Gong as [P.8 ¶3] “matching encrypted flow” which aligns the explicit homomorphic encryption and machine learning detailed by Aslett of Oxford. The combination 
In consideration of these points, the examiner is not persuaded as to any leap of inventiveness rendering non-obviousness in view of the art of record. Accordingly, the rejection under 35 U.S.C. 103 is maintained. The arguments presented above support the rejections to independent claims 1, 6, 11, 16, and related dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Aslett et al., “Encrypted statistical machine learning: new privacy preserving methods”, hereinafter Aslett, in view of 
Gong et al., “Timing Channels in Traffic Analysis”, hereinafter Gong.
With respect to claim 1, Aslett teaches: 
A method implemented by a network device to classify encrypted data traffic, the method to identify characteristics of the encrypted data traffic that have been modeled where network anomalies have been injected into the encrypted data traffic to provide additional traffic characteristics that enable categorization {Aslett [Abstract] “machine learning methods designed to learn on fully homomorphic encrypted (FHE) data” comprising [P.4 ¶4] “injection of some noise”, [P.2 ¶1] “network connected systems”}, the method comprising: 
receiving the encrypted data traffic {Aslett [P.7 ¶1] “massive parallelism can be employed to ameliorate the high costs of encrypted communication” suggests received traffic of encrypted data for [P.3 ¶1] homomorphic encryption function where Enc=encypt, Dec=decrypt, k=key, m=message}; 
applying an encrypted traffic categorization model to the received encrypted data traffic {Aslett [Abstract] “modelling of encrypted data… model for class decision boundary, and show how they can be used to learn and predict from encrypted data” using [P.23 Sect.6 ¶1] “random forests and naïve Bayes classifiers” detailed [P.6 Sect.3], [P.10 Sect.4]} to determine a first categorization identification {Aslett [P.5 Sect2.2.2 Num.1 – P.6 ¶1] “xij is encoded as an indicator… encrypted indicator”. This is used in modelling at [P.7 Sect3.1 ¶1] “training data are encoded as in Method 1 (2.2.2) so that the comparison identities in (1) and (2) can be used”}; 
applying the second categorization identification where the second categorization identification is within the precision threshold {Aslett [P.5 Sect2.2.2 Num2 – P.6 ¶2] “replace the value of xij by a corresponding ordinal value… evaluate an encrypted indicator for whether a value lies in a given range” wherein that which replaces xij corresponds to second categorization identification and the .
However, Aslett does not appear to fully develop the “injection” which is disclosed by Gong.
Gong teaches:
injecting an anomaly into the encrypted data traffic {Gong [P.4 ¶1] “actively injects a pattern (the watermark) by modifying packet times” since [P.8 Last¶] “Packet timing, however, is a good feature for matching encrypted flows” as contextually illustrated at [P.4] Fig 1.3. See also [P.5 Last¶] “injection of randomness”; [Abstract ¶2-3] “covert communications… By injecting an ‘invisible’ timing pattern (namely the watermark) in a packet flow, one can stealthily track the path of the flow in the network… packet insertion”} where the first categorization identification is not within a precision threshold, wherein the precision threshold is a measurement of differences from training data and/or an external input {Gong [P.17 ¶3] “Let function F(z) = {z(1), …, z(K)} be a mapping from series X to series Y… distance between the X and Y can then be defined as a weighted and normalized sum over all the matched point pairs” for the effect of [P.56 ¶1] “discover hidden mappings between incoming and outgoing flows”. The distance of Gong corresponds to claimed measurement of differences (identified as precision threshold) and is [P.17 ¶4] “distances with the training data set”, [P.23] “distance from it to the training samples” and such sample is with respect to the communication packet, i.e., [P.1 ¶1] “packet externals in an intercepted flow (Figure 1.1(a))”. Such a packet may be utilized as a test sample, [P.17 ¶4] “test sample”}, and 
wherein the anomaly comprises one or more of: jitter, packet shuffling and connection reset {Gong [P.61] Fig 6.5 illustrated jitter offset “a watermark bit flips if the IPD jitter is larger than ∆/4”. See also [P.57 ¶1] “Figure 6.1, for example. The flow Alice sends back to Bob is subjected to jitter, packet drops” illustrated [P.56] Figs 6.1-6.2 with “flow shuffling”; [P.71 ¶2] “watermark decoding scheme in the face of network jitter”}; 
applying the encrypted traffic categorization model to monitored encrypted traffic after injection of the anomaly to determine a second categorization identification {Gong [P.57 Blt2] “I’M is the IPD sequence of the same flow after injection of the watermark pattern… Ps, Pi, and Pd represent the probability of a substitution, an insertion, and a deletion event in the timing stenographic channel (modeled from watermarking” where [P.68 ¶1] “presence of the watermark in a flow is decided based on the correlation value of the estimated watermark, w’n, and the original watermark sequence, wn”. See also [P.19 ¶1-2] “classification task: each request in Alice’s trace is classified”}; and 
	Both Aslett and Gong are directed to machine learning for encrypted data thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use the watermarking of Gong with the homomorphic encryption of Aslett as a “secret key” (Aslett [P.3 ¶1]) in order to “discovers the hidden mappings between incoming and outgoing flows” (Gong [P.56 ¶1]).

With respect to claim 2, the combination of Aslett and Gong teaches the method of claim 1, further comprising: 
sending received encrypted data traffic information to a modeling system {Aslett [P.23 ¶4] “uploading the encrypted tree fit”; [P.22 ¶2] “uploaded to an Amazon S3 bucket”; [P.10 ¶4] “Indeed the whole algorithm is embarrassingly parallel”}, in response to the second categorization identification not being within the precision threshold {Aslett [P.6 ¶2] “evaluate an encrypted indicator for whether a value lies within a given range”}. While Aslett does not specifically note “in response to” such nominal recitation amounts to mere design choice in a system noted as massively or embarrassingly parallel. One of ordinary skill in the art would have considered it obvious prior to the effective filing date send information for modeling “in response to” range evaluation as combining prior art elements according to known methods to yield predictable results and/or to efficiently “utilise cloud computing resources” (Aslett [P.20 Last¶]).

With respect to claim 3, the combination of Aslett and Gong teaches the method of claim 2, further comprising: 
receiving an updated encrypted traffic categorization model information from a training system {Aslett [P.23 Sect 5.4.3] “encrypted version of the forest was downloaded”; [P.21, 23] training and sharded data received from servers and R package system}; and updating the encrypted traffic categorization model {Aslett [P.13 Sect4.2.1] “parameter estimates of β are updated using generalised least squares” is updating of the model parameters; [P.19] Table 1 model fitting}.  

With regard to claim 4, the combination of Aslett and Gong teaches the method of claim 1, further comprising:
generating a set of test traffic of known types {Gong [P.23 ¶2] “test set”; [P.25 ¶1] “test data sets” wherein a test set is that of a known sample}; measuring traffic characteristics of the set of test traffic {Gong [P.23] “test set… Given a sample si,j ∈ U, we calculate the minimum distance from it to the training samples”}; andFiling Date: June 20, 2016 Page 3injecting an anomaly into a test network with the set of test traffic {Gong [P.ii ¶3] “injecting an ‘invisible’ timing pattern (namely the watermark) in a packet flow, one can stealthily track the path of the flow in the network” is injecting an anomaly in to the network.  Further, [P.70] “To test whether such ‘visible’ pattern exists in flow watermarked using our scheme, we combined 10 watermarked and 10 unwatermarked flows” teaches anomalies injected in testing of the network. Additionally, [P.17 ¶4] “Based on the distances with the training data set, the attacker will know if a test sample indicates the activity”}.  

With regard to claim 5, the combination of Aslett and Gong teaches the method of claim 4, further comprising:
measuring traffic characteristics of the set of test traffic and anomaly {Gong [P.18 ¶2] “In our tests, we use a packet-train technique by sending a burst of probe packets and measuring the rate at which responses are returned” wherein responses are returned after anomaly injection; [P.29 ¶2] “measure information leakage in this timing side channel”}; and training the encrypted traffic categorization model with the measured traffic characteristics {Gong [P.26] Fig3.6 “Training with the test”; [P.25 ¶1] “samples for both training and test data sets”; [P.4 ¶1] “model the watermarking procedure as a timing (stenographic) channel with substitution, deletion, and bursty insertion errors”; [P.2 ¶2] “measure dynamics of the queue and learn an approximation of the sizes, timing, and counts of packets”}.  

Claims 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aslett and Gong in view of Faigon et al., US PG Pub No 20170353477A1, hereinafter Faigon.
With regard to claim 6, Faigon teaches:
A network device {Faigon Fig 1 114 “Network”; Fig 12 illustrated I/O devices; [0163-64] “computing device”; [0216-17] “all possible types of devices”} configured to execute a method to classify encrypted data traffic, the method to identify characteristics of the encrypted data traffic that have been modeled where network anomalies have been injected into the encrypted data traffic to provide additional traffic characteristics that enable categorization {Faigon [0223] “method includes feeding, to an online machine learner, a stream of security-related events”; [0042]; Figs 2, 8}, the network device comprising: 
a non-transitory computer-readable storage medium {Faigon [0239] “non-transitory computer readable storage medium; Fig 12 1232/34 “ROM/RAM”; [0243,45]} having stored therein an encrypted traffic categorizer circuit {Faigon [0221] “server 1220 can be a framework that allows the applications of computer system 1200 to run, such as the hardware and/or software”; Fig 2 “Classifier, Models”; [0042]; [0176]}; and 
a processor coupled to the non-transitory computer-readable storage medium, the processor configured to execute the encrypted traffic categorizer circuit {Faigon [0239] “non-transitory computer readable storage medium storing instructions executable by a processor”; [0243,45]; [0220] “modules implementing the functionality”; [0221] “server 1220 can be a framework that allows the applications of computer system 1200 to run, such as the hardware and/or software”}, the encrypted traffic categorizer circuit to 
All of Faigon, Aslett, and Gong are directed to machine learning with encrypted data thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize system hardware and software components disclosed by Faigon to perform the technique of Aslett and Gong as applying known devices to perform a known method to yield predictable results and/or because “Due to the ever-changing nature of computers and networks, the description of computer system 1210 depicted in Fig 12 is intended only as one example. Many other configurations of computer system 1210 are possible” (Faigon [0222]).
	The remainder of this claim is rejected for the same rational as claim 1.

Claims 7-10 are rejected for the same rationale as claims 2-5, respectively.

With regard to claim 11, Faigon teaches:
A computing device {Faigon [0222] “computing device. Due to the ever-changing nature of computers and networks, the description of computer system 1210 depicted in Fig 12 is intended only as one example”; [0163]} executing a plurality of virtual machines for implementing network function virtualization (NFV), wherein a virtual machine from the plurality of virtual machines {Faigon [0163] “virtual computing and/or storage resources… implementing network security system 146 on direct physical computers or traditional virtual machines”} is configured to execute a method to classify encrypted data traffic, the method to identify characteristics of the encrypted data traffic that have been modeled where network anomalies have been injected into the encrypted data traffic to provide additional traffic characteristics that enable categorization {Faigon [0223] “method includes feeding, to an online machine learner, a stream of security-related events”; [0042]; Figs 2, 8}, the computing device comprising: 
a non-transitory computer-readable storage medium {Faigon [0239] “non-transitory computer readable storage medium storing instructions executable by a processor”; [0243,45]; Fig 12} having stored therein an encrypted traffic categorizer circuit {Faigon [0221] “server 1220 can be a framework that allows the applications of computer system 1200 to run, such as the hardware and/or software”; Fig 2 “Classifier, Models”; [0042]; [0176]}; and 
a processor coupled to the non-transitory computer-readable storage medium, the processor configured to execute one of the plurality of virtual machine, the virtual machine to execute the encrypted traffic categorizer circuit {Faigon [0239] “non-transitory computer readable storage medium storing instructions executable by a processor”; [0243,45]; [0220] “modules implementing the functionality”; [0221] “server 1220 can be a framework that allows the applications of computer system 1200 to run, such as the hardware and/or software”}, the encrypted traffic categorizer circuit to 
	The remainder of this claim is rejected for the same rational as claim 6.

Claims 12-15 are rejected for the same rationale as claims 2-5, respectively.

With regard to claim 16, Faigon teaches:
A control plane device {Faigon [0162-63] “management plane and a data plane” and [0217] “all possible types of devices” suggests a control plane device. [0222]} configured to implement at least one centralized control plane for a software defined network (SDN) {Faigon [0163] “software as a service (SaaS)”; [0219] “application programming interface (APIs)… software components”; and [0007] “(CRM) software product… (SaaS) solution” is a software defined network}, the centralized control plane configured to execute method to classify encrypted data traffic, the method to identify characteristics of the encrypted data traffic that have been modeled where network anomalies have been injected into the encrypted data traffic to provide additional traffic characteristics that enable categorization {Faigon [0223] “method includes feeding, to an online machine learner, a stream of security-related events”; [0042]; Figs 2, 8}, the control plane device comprising:  In Re: Heikki MAHKONEN et al. Serial No.: 15/187,685 Filing Date: June 20, 2016 Page 6 
a non-transitory computer-readable storage medium {Faigon [0239] “non-transitory computer readable storage medium storing instructions executable by a processor”; [0243,45]} having stored therein an encrypted traffic categorizer circuit {Faigon [0221] “server 1220 can be a framework that allows the applications of computer system 1200 to run, such as the hardware and/or software”; Fig 2 “Classifier, Models”; [0042]; [0176]}; and 
a processor coupled to the non-transitory computer-readable storage medium, the processor configured to execute the encrypted traffic categorizer circuit {Faigon [0239] “non-transitory computer readable storage medium storing instructions executable by a processor”; [0243,45]; [0220] “modules implementing the functionality”; [0221] “server 1220 can be a framework that allows the applications of computer system 1200 to run, such as the hardware and/or software”}, the encrypted traffic categorizer circuit to 
The remainder of this claim is rejected for the same rational as claim 6.

Claims 17-20 are rejected for the same rationale as claims 2-5, respectively.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sherry et al., “Blindbox: Deep Packet Inspection over Encrypted Traffic” discloses DPI middlebox with encryption insertion and rule generator, see Fig 1 [Sect3.2-3.3]
Aslett, Louis “Cryptographically secure multiparty evaluation of system reliability” discloses [P.6 StepC] “decides on an acceptable precision level, K”
Gong, et al., “Invisible Flow Watermarks for Channels with Dependent Substitution, Deletion, and Bursty Insertion Errors” substantial overlap of relied upon reference.
Archibald, Rennie “Design and Detection of Covert Communication: Timing Channels and Application Tunneling” discloses [P.14] “jitter and noise injected”.
Tahir et al., “Sneak-Peek: High Speed Covert Channels in Data Center Networks” discloses covert timing channel queue with threshold calculation [P.4] and Figs 2, 3.
Shi et al., “Protocol-independent Identification of Encrypted Video Traffic Sources Using Traffic Analysis” discloses inter packet delay generation Equation 1, Fig 3, 2.
McKelvey, Fenwick NPL “Internet Routing Algorithms, Transmission and Time: Toward a Concept of Transmissive Control” discloses [P.219 ¶2] “deliberately injected Reset Packets in to this traffic. Deep Packet Injection; [P.151 ¶2].
Shrestha, Pradhumna L., “An Innovative Approach to Analyze and Detect a Broad Class of Timing-Based Covert Communications” [P.36-37 PgBrk] “jitter is higher than the threshold defined by equation (5.2)”.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124